Appeal by the defendant from a judgment of the County Court, Suffolk County (Mazzei, J.), rendered October 3, 1986, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly quashed the defendant’s subpoena duces tecum for production of Family Court documents in an unrelated domestic proceeding (see, 22 NYCRR 205.5; Family Ct Act § 166). Examination of Family Court records is within the discretion of the court and the in camera inspection of the records was entirely proper (see, Department of Social Servs. v Land, 110 Misc 2d 665).
We further note that the trial court properly denied the defendant’s motion for a Mapp hearing. The record reflects that the defendant made this motion over eight months fol*626lowing his arraignment and it was therefore untimely as a matter of law (see, CPL 255.20).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find them to be unpreserved for appellate review or without merit. Mangano, J. P., Thompson, Sullivan and Balletta, JJ., concur.